Per Curiam.
It is impossible to say upon this record that the plaintiff has not presented a substantial issue to be tried. The ease, therefore, falls within the principle in Lee v. Schmeltzer [ante, p. 206], handed down herewith. The order denying the motion to consolidate with this action an action pending in the City Court brought by the defendant herein against this plaintiff should be reversed, with ten dollars costs and disbursements to the appellant, and the motion granted. Present — Dowling, P. J., Merrell, Finch, McAvoy and Sherman, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted.